Citation Nr: 0015320	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Whether the assignment of a 10 percent rating for 
sinusitis was correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION

The veteran had active military service from October 1986 to 
February 1987 and September 1990 to June 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In the July 1998 rating action, the RO granted service 
connection for sinusitis and assigned a 10 percent disability 
evaluation.  The veteran disagreed with the schedular 
evaluation and perfected his appeal.  Thus, the issue on 
appeal may be characterized as whether assignment of that 
rating was correct.  Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  In a precertification/certification 
worksheet (Worksheet) dated in February 2000, the RO noted 
that the veteran withdrew his claim for a higher rating for 
sinusitis.  However, the record does not include evidence 
that the veteran withdrew the claim in writing.  Although the 
veteran indicated in a statement received in September 1999 
that he was withdrawing a claim for service connection for 
bronchial asthma as secondary to service-connected sinusitis 
(service connection for this disorder had been granted at 
this time), there is no expressed or implied indication of 
record that the veteran intended to withdraw his higher 
rating claim for sinusitis.  Therefore, this claim is subject 
to appellate review.  However, if the veteran does not desire 
to pursue this matter, he should so indicate in writing.  


REMAND

In a correspondence dated in December 1998, the veteran 
requested a hearing before a decision review officer with 
respect to his pending claims.  At that time, the issues on 
appeal included service connection for a back disability and 
bronchitis and a higher rating for sinusitis.  A hearing was 
scheduled in April 1999.  In the February 2000 worksheet, the 
RO noted that the hearing was canceled in lieu of a Decision 
Review Officer (DRO) Conference.  In that connection, the 
Board notes that DRO Conference reports dated in April and 
August 1999 reflect actions pertaining to the claim for 
service connection for bronchia asthma.  There is no 
indication that the veteran canceled a hearing with respect 
to the claims for service connection for a back disability 
and for a higher rating for sinusitis.  Therefore, 
clarification as to whether the veteran's desire for a 
hearing is required in this matter.  

The veteran claims that he has a back disorder as a result of 
injury in a motor vehicle accident which occurred in Saudi 
Arabia on February 6, 1991.  His representative has argued 
that the veteran, during this time, was "engaging in combat 
with the enemy," and that, therefore, VA need apply the 
provisions of 38 U.S.C. § 1154(b), which allows combat 
veterans, in certain circumstances, to use lay evidence to 
establish incurrence in service of a disease or injury, by 
relaxing the evidentiary requirements for adjudication of 
certain combat-related VA disability compensation claims.  
The RO is required to make a specific finding of whether the 
veteran may be considered to have "engaged in combat with 
the enemy" at the time of said injury.  

In addition, the veteran's service medical records are 
incomplete.  There are no records of the veteran's separation 
examinations.  Likewise, it appears clear that the veteran 
had periods of Reserve/National Guard training (active duty 
for training/inactive duty training) during the interval 
between his two periods of active service.  Medical records, 
including annual examinations, compiled during this service, 
would be beneficial.  The Board recognizes that the RO has 
tried on a couple of occasions to secure the service medical 
records; however, the Board is of the view that another 
attempt would be helpful in an equitable disposition of this 
matter.  See generally Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. Aug. 16, 1999); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curium).  

The claim for service connection for a back disorder has been 
denied on the basis that it is not well-grounded.  Because it 
necessary to REMAND this case in order to ensure that all 
available service medical records have been obtained and for 
other due process reasons, the Board will take this 
opportunity to advise the veteran that his claim must be 
supported by competent (medical) evidence demonstrating that 
he has a current back disability which is related to military 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
order for a claim for service connection to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3rd 604 (Fed. Cir. 1996) (table); see 
also Tidwell v. West, 11 Vet. App. 242 (1998).  

Further development by the RO may be necessary in the event 
the claim for service connection for a back disorder is found 
to be well-grounded.  Such could include medical records of 
treatment for a back disorder prior to the period of service 
which began in 1990, employer records, physical examinations 
and the like.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  


1.  The RO should contact the veteran and 
inquire as to whether he still desires a 
hearing at the RO, with respect to the 
issues of a higher rating for sinusitis 
and service connection for a back 
disorder.  If the veteran responds in the 
affirmative, the RO should make 
appropriate arrangements.  If the veteran 
does not want a hearing, he should so 
indicate in writing.  

2.  The RO should make another attempt to 
secure all of the veteran's service 
medical records, through official 
channels, including separation 
examinations and National Guard/Reserve 
examinations and records compiled during 
the interval between periods of active 
service.  If the records are not 
available, that fact should be documented 
in writing.  The veteran should also be 
asked to submit copies of any records he 
may have in his possession.  

3.  The RO should make a specific finding 
of whether, at the time of the motor 
vehicle injury which occurred on or about 
February 6, 1991, the veteran may be said 
to have been "engaged in combat with the 
enemy."  If so, the provisions of 
38 U.S.C.A. § 1154(b) must be applied.  

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that all developmental 
actions have been conducted and completed 
in full.  Stegall v. West, 11 Vet. App. 
268 (1998).  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal. 

5.  In the event the claim for service 
connection for a back disability is found 
to be well-grounded, the RO should 
undertake any additional development 
found to be necessary, such as obtaining 
medical records compiled prior to his 
period of service which began in 1990, 
employer records and the like, and a VA 
examination.  The issue of service 
connection for a back disorder should 
then be adjudicated, and the RO is minded 
to assess the credibility and probative 
weight of the evidence, both positive and 
negative.  

6.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




